 



EXHIBIT 10.1
AGREEMENT AND PLAN OF MERGER
among
VYREX CORPORATION,
VYREX ACQUISITION CORPORATION
and
POWERVERDE, INC.
February 11, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
1. The Merger
    1  
1.1 Merger
    1  
1.2 Effective Time
    1  
1.3 Certificate of Incorporation; By-laws; Directors and Officers; Parent Name
Change
    2  
1.4 Assets and Liabilities
    2  
1.5 Manner and Basis of Converting Shares
    2  
1.6 Surrender and Exchange of Certificates
    3  
1.7 Parent Common Stock
    3  
 
       
2. Representations and Warranties of the Company
    4  
2.1 Organization, Standing, Subsidiaries, Etc.
    4  
2.2 Qualification
    4  
2.3 Capitalization of the Company
    4  
2.4 Company Stockholders
    4  
2.5 Corporate Acts and Proceedings
    4  
2.6 Compliance with Laws and Instruments
    5  
2.7 Binding Obligations
    5  
2.8 Broker’s and Finder’s Fees
    5  
2.9 Financial Statements
    5  
2.10 Absence of Undisclosed Liabilities
    5  
2.11 Changes
    6  
2.12 Tax Returns and Audits
    6  
2.13 Employee Benefit Plans; ERISA
    7  
2.14 Title to Property and Encumbrances
    7  
2.15 Litigation
    7  
2.16 Patents, Trademarks, Etc.
    7  
2.17 Interested Party Transactions
    8  
2.18 Questionable Payments
    8  
2.19 Obligations to or by Stockholders
    8  
2.20 Assets and Contracts
    8  
2.21 Employees
    9  
2.22 Disclosure
    9  
 
       
3. Representations and Warranties of Parent and Acquisition Corp.
    9  
3.1 Organization and Standing
    9  
3.2 Corporate Authority
    10  
3.3 Broker’s and Finder’s Fees
    10  
3.4 Capitalization of Parent
    10  
3.5 Acquisition Corp
    11  
3.6 Validity of Shares
    11  
3.7 SEC Reporting and Compliance
    11  
3.8 Financial Statements
    12  
3.9 Governmental Consents
    12  

i



--------------------------------------------------------------------------------



 



              PAGE  
3.10 Compliance with Laws and Instruments
    12  
3.11 No General Solicitation
    12  
3.12 Binding Obligations
    13  
3.13 Absence of Undisclosed Liabilities
    13  
3.14 Changes
    13  
3.15 Tax Returns and Audits
    14  
3.16 Employee Benefit Plans; ERISA
    14  
3.17 Litigation
    15  
3.18 Interested Party Transactions
    15  
3.19 Questionable Payments
    15  
3.20 Obligations to or by Stockholders
    15  
3.21 Assets and Contracts
    15  
3.22 Employees
    16  
3.23 Patents, Trademarks, Etc.
    16  
3.24 Disclosure
    17  
 
       
4. Investment Letter
    17  
 
       
5. Conduct of Businesses Pending the Merger
    17  
5.1 Conduct of Business by the Company Pending the Merger
    17  
5.2 Conduct of Business by Parent and Acquisition Corp. Pending the Merger
    18  
 
       
6. Additional Agreements
    19  
6.1 Access and Information
    19  
6.2 Additional Agreements
    19  
6.3 Publicity
    20  
6.4 Appointment of Officers and Directors
    20  
6.5 Stock Incentive Plan
    20  
6.6 Additional Parent Actions
    20  
6.7 Payment of Parent Liabilities
    20  
6.8 Indemnity Agreements
    20  
6.9 Post-Closing Audit and Filing Expenses
    20  
6.10 Parent Post-Closing Capitalization Table
    21  
 
       
7. Conditions of Parties’ Obligations
    21  
7.1 Company Obligations
    21  
7.2 Parent and Acquisition Corp. Obligations
    22  
 
       
8. Survival of Representations and Warranties
    23  
 
       
9. Amendment of Agreement
    24  
 
       
10. Definitions
    24  
 
       
11. Closing
    28  
 
       
12. Termination Prior to and After Closing
    28  
12.1 Termination of Agreement
    28  
12.2 Termination of Obligations
    28  
 
       
13. Miscellaneous
    28  
13.1 Notices
    28  

ii



--------------------------------------------------------------------------------



 



              PAGE  
13.2 Entire Agreement
    29  
13.3 Expenses
    29  
13.4 Time
    29  
13.5 Severability
    29  
13.6 Successors and Assigns
    29  
13.7 No Third Parties Benefited
    30  
13.8 Counterparts; Signature by Facsimile
    30  
13.9 Governing Law
    30  
13.10 Venue; Submission to Jurisdiction
    30  

iii

 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES
Exhibits

     
A
  Certificate of Merger
B
  Directors and Officers of the Surviving Corporation
C
  Parent Post Closing Capitalization Table

Company Disclosure Schedules

     
2.4
  Company Stockholders
2.9
  Financial Statements
2.11
  Company Changes/Indebtedness
2.13
  Schedule of Employee Benefit Plans
2.15
  Litigation
2.16
  Company Patents, Trademarks, Etc.
2.17
  Company Interested Party Transactions
2.20
  Company Assets and Contracts

Parent Disclosure Schedules

     
3.4
  Capitalization of Parent
3.14
  Parent Changes/Indebtedness
3.21
  Parent Assets and Contracts
6.7
  Parent Debt

iv

 



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER is made and entered into as of
February 11, 2008, by and among VYREX CORPORATION, a Delaware corporation
(“Parent”), VYREX ACQUISITION CORPORATION, a Delaware corporation and
wholly-owned subsidiary of Parent (“Acquisition Corp.”), and POWERVERDE, INC., a
Delaware corporation (the “Company”).
W I T N E S S E T H:
     WHEREAS, the Board of Directors of each of Acquisition Corp., Parent and
the Company have each determined that it is fair to and in the best interests of
their respective corporations and shareholders for Acquisition Corp. to be
merged with and into the Company (the “Merger”) upon the terms and subject to
the conditions set forth herein;
     WHEREAS, the Board of Directors of Acquisition Corp. and the Board of
Directors of the Company have approved the Merger in accordance with the General
Corporation Law of the State of Delaware (the “DGCL”), and upon the terms and
subject to the conditions set forth herein and in the Certificate of Merger (the
“Certificate of Merger”) attached as Exhibit “A” hereto; and the Board of
Directors of Parent has also approved this Agreement and the Certificate of
Merger; and
     WHEREAS, the requisite Stockholders (as such term is defined in Section 10
hereof) have approved, by written consent pursuant to Sections 228 and 251 of
the DGCL, this Agreement and the Certificate of Merger and the transactions
contemplated hereby and thereby, including without limitation, the Merger, and
Parent, as the sole stockholder of Acquisition Corp., has approved this
Agreement, the Certificate of Merger and the transactions contemplated and
described hereby and thereby, including without limitation, the Merger.
     NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, the parties hereto agree as follows:
     1. The Merger.
          1.1 Merger. Subject to the terms and conditions of this Agreement and
the Certificate of Merger, Acquisition Corp. shall be merged with and into the
Company in accordance with Section 251 of the DGCL. At the Effective Time (as
hereinafter defined), the separate legal existence of Acquisition Corp. shall
cease, and the Company shall be the surviving corporation in the Merger
(sometimes hereinafter referred to as the “Surviving Corporation”) and shall
continue its corporate existence under the laws of the State of Delaware under
the name PowerVerde, Inc.
          1.2 Effective Time. The Merger shall become effective on the date and
at the time the Certificate of Merger is filed with the Secretary of State of
the State of Delaware in accordance with Section 251 of the DGCL. The time at
which the Merger shall become effective as aforesaid is referred to hereinafter
as the “Effective Time.”

1



--------------------------------------------------------------------------------



 



          1.3 Certificate of Incorporation; By-laws, Directors and Officers;
Parent Name Change.
               (a) The Certificate of Incorporation of the Company, as in effect
immediately prior to the Effective Time, shall be the Certificate of
Incorporation of the Surviving Corporation from and after the Effective Time
until further amended in accordance with applicable law.
               (b) The By-laws of the Company, as in effect immediately prior to
the Effective Time, shall be the By-laws of the Surviving Corporation from and
after the Effective Time until amended in accordance with applicable law, the
Certificate of Incorporation of the Surviving Corporation and such By-laws.
               (c) The directors and officers listed in Exhibit “B” hereto shall
be the directors and officers of the Surviving Corporation and the Parent, and
each shall hold his respective office or offices from and after the Effective
Time (except, in the case of directors, as described in Section 6.4) until his
successor shall have been elected and shall have qualified in accordance with
applicable law, or as otherwise provided in the Certificate of Incorporation or
By-laws of the Surviving Corporation.
               (d) As soon as practicable following the Effective Time, the
Parent shall file a certificate of amendment to its certificate of incorporation
changing its name to PowerVerde Solar Corporation.
          1.4 Assets and Liabilities. At the Effective Time, the Surviving
Corporation shall possess all the rights, privileges, powers and franchises of a
public as well as of a private nature, and be subject to all the restrictions,
disabilities and duties of each of Acquisition Corp. and the Company
(collectively, the “Constituent Corporations”); and all the rights, privileges,
powers and franchises of each of the Constituent Corporations, and all property,
real, personal and mixed, and all debts due to any of the Constituent
Corporations on whatever account, as well for stock subscriptions as all other
things in action or belonging to each of the Constituent Corporations, shall be
vested in the Surviving Corporation; and all property, rights, privileges,
powers and franchises, and all and every other interest shall be thereafter as
effectively the property of the Surviving Corporation as they were of the
several and respective Constituent Corporations, and the title to any real
estate vested by deed or otherwise in either of the such Constituent
Corporations shall not revert or be in any way impaired by the Merger; but all
rights of creditors and all liens upon any property of any of the Constituent
Corporations shall be preserved unimpaired, and all debts, liabilities and
duties of the Constituent Corporations shall thenceforth attach to the Surviving
Corporation, and may be enforced against it to the same extent as if said debts,
liabilities and duties had been incurred or contracted by it.
          1.5 Manner and Basis of Converting Shares.
               (a) At the Effective Time:
          (i) each share of common stock, $.001 par value, of Acquisition Corp.
that shall be outstanding immediately prior to the Effective

2



--------------------------------------------------------------------------------



 



Time shall, by virtue of the Merger and without any action on the part of the
holder thereof, be converted into the right to receive one share of common
stock, par value $.001 per share, of the Surviving Corporation, so that at the
Effective Time, Parent shall be the holder of all of the issued and outstanding
shares of the Surviving Corporation;
          (ii) the shares of common stock, par value $.001 per share, of the
Company (the “Company Common Stock”), which shares at the Closing will
constitute all of the issued and outstanding shares of capital stock of the
Company, beneficially owned by the Stockholders listed in Schedule 2.4 (other
than shares of Company Common Stock as to which appraisal rights are perfected
pursuant to the applicable provisions of the DGCL and not withdrawn or otherwise
forfeited), shall, by virtue of the Merger and without any action on the part of
the holders thereof, be converted into the right to receive 1.2053301 shares of
Parent Common Stock for each share of Company Common Stock; and
               (b) After the Effective Time, there shall be no further
registration of transfers on the stock transfer books of the Surviving
Corporation of the shares of Company Common Stock that were outstanding
immediately prior to the Effective Time.
          1.6 Surrender and Exchange of Certificates. Promptly after the
Effective Time and upon (i) surrender of a certificate or certificates
representing shares of Company Common Stock that were outstanding immediately
prior to the Effective Time or an affidavit and indemnification in form
reasonably acceptable to counsel for the Parent stating that such Stockholder
has lost its certificate or certificates or that such have been destroyed and
(ii) delivery of a Representation Letter (as described in Section 4 hereof),
Parent shall issue to each record holder of the Company Common Stock
surrendering such certificate or certificates and Representation Letter, a
certificate or certificates registered in the name of such Stockholder
representing the number of shares of Parent Common Stock that such Stockholder
shall be entitled to receive as set forth in Section 1.5(a)(ii) hereof. Until
the certificate, certificates or affidavit is or are surrendered together with
the Representation letter as contemplated by this Section 1.6 and Section 4
hereof, each certificate or affidavit that immediately prior to the Effective
Time represented any outstanding shares of Company Common Stock shall be deemed
at and after the Effective Time to represent only the right to receive upon
surrender as aforesaid 1.2053301 shares of Parent Common Stock for each share of
Company Stock previously held or to perfect any rights of appraisal which such
holder may have pursuant to the applicable provisions of the DGCL.
          1.7 Parent Common Stock. Parent agrees that it will cause the Parent
Common Stock into which the Company Common Stock is converted at the Effective
Time pursuant to Section 1.5(a)(ii) to be available for such purpose. Parent
further covenants that immediately prior to the Effective Time there will be no
more than 1,294,144 shares of Parent Common Stock issued and outstanding, and,
except as set forth in Schedule 3.4, that no other common or preferred stock or
equity securities or any options, warrants, rights or other agreements or
instruments convertible, exchangeable or exercisable into common or preferred
stock or other equity securities shall be issued or outstanding.

3



--------------------------------------------------------------------------------



 



     2. Representations and Warranties of the Company. The Company hereby
represents and warrants to each of Parent and Acquisition Corp. as follows:
          2.1 Organization, Standing, Subsidiaries, Etc.
               (a) The Company is a corporation duly organized and existing in
good standing under the laws of the State of Delaware, and has all requisite
power and authority (corporate and other) to carry on its business, to own or
lease its properties and assets, to enter into this Agreement and the
Certificate of Merger and to carry out the terms hereof and thereof. Copies of
the Certificate of Incorporation and By-laws of the Company that have been
delivered to Parent and Acquisition Corp. prior to the execution of this
Agreement are true and complete and have not since been amended or repealed.
               (b) The Company has no subsidiaries or direct or indirect
interest (by way of stock ownership or otherwise) in any firm, corporation,
limited liability company, partnership, association or business.
          2.2 Qualification. The Company is duly qualified to conduct business
as a foreign corporation and is in good standing in each jurisdiction wherein
the nature of its activities or its properties owned or leased makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the condition (financial or otherwise),
properties, assets, liabilities, business operations, results of operations or
prospects of the Company taken as a whole (the “Condition of the Company”).
          2.3 Capitalization of the Company. The authorized capital stock of the
Company consists of 100,000,000 shares of Company Common Stock, and 20,000,000
shares of Company preferred stock, none of which have been issued, and the
Company has no authority to issue any other capital stock. There are 20,400,000
shares of Company Common Stock issued and outstanding, and such shares are duly
authorized, validly issued, fully paid and nonassessable. The Company has no
outstanding warrants, stock options, rights or commitments to issue Company
Common Stock or other Equity Securities of the Company, and there are no
outstanding securities convertible or exercisable into or exchangeable for
Company Common Stock or other Equity Securities of the Company.
          2.4 Company Stockholders. Schedule 2.4 hereto contains a true and
complete table setting forth the names of the record owners of all of the
outstanding shares of Company Common Stock and other Equity Securities of the
Company, together with the number and percentage (on a fully-diluted basis) of
securities held. To the knowledge of the Company, there is no voting trust,
agreement or arrangement among any of the beneficial holders of Company Common
Stock affecting the exercise of the voting rights of Company Common Stock.
          2.5 Corporate Acts and Proceedings. The execution, delivery and
performance of this Agreement and the Certificate of Merger (together, the
“Merger Documents”) have been duly authorized by the Board of Directors of the
Company and have been approved by the requisite vote of the Stockholders, and
all of the corporate acts and other proceedings required for the due and valid
authorization, execution, delivery and performance of the Merger Documents and
the consummation of the Merger have been validly and appropriately taken, except
for the filing of the Certificate of Merger referred to in Section 1.2.

4



--------------------------------------------------------------------------------



 



          2.6 Compliance with Laws and Instruments. To the knowledge of the
Company, the business, products and operations of the Company have been and are
being conducted in compliance in all material respects with all applicable laws,
rules and regulations, except for such violations thereof for which the
penalties, in the aggregate, would not have a material adverse effect on the
Condition of the Company. The execution, delivery and performance by the Company
of the Merger Documents and the consummation by the Company of the transactions
contemplated by this Agreement: (a) will not require any authorization, consent
or approval of, or filing or registration with, any court or governmental agency
or instrumentality, except such as shall have been obtained prior to the
Closing, (b) will not cause the Company to violate or contravene in any material
respect (i) any provision of law, (ii) any rule or regulation of any agency or
government, (iii) any order, judgment or decree of any court, or (iv) any
provision of the Certificate of Incorporation or By-laws of the Company,
(c) will not violate or be in conflict with, result in a breach of or constitute
(with or without notice or lapse of time, or both) a default under, any
indenture, loan or credit agreement, deed of trust, mortgage, security agreement
or other contract, agreement or instrument to which the Company is a party or by
which the Company or any of its properties is bound or affected, except as would
not have a material adverse effect on the Condition of the Company, and (d) will
not result in the creation or imposition of any material Lien upon any property
or asset of the Company.
          2.7 Binding Obligations. The Merger Documents constitute the legal,
valid and binding obligations of the Company and are enforceable against the
Company in accordance with their respective terms.
          2.8 Broker’s and Finder’s Fees. To the knowledge of the Company, no
Person has, or as a result of the transactions contemplated herein will have any
right or valid claim against the Company, Parent, Acquisition Corp. or any
Stockholder for any commission, fee or other compensation as a finder or broker,
or in any similar capacity.
          2.9 Financial Statements. Attached hereto as Schedule 2.9 are the
Company’s audited Balance Sheet, Statement of Operations, Statement of
Stockholders’ Equity and Statement of Cash Flows as of and for the period from
inception (March 9, 2007) through September 30, 2007 (the “Balance Sheet
Date”).  Such financial statements (i) are in accordance with the books and
records of the Company, (ii) present fairly in all material respects the
financial Condition of the Company as of the dates therein specified and the
results of its operations and its cash flows for the periods therein specified
and (iii) have been prepared in accordance with generally accepted accounting
principles in the United States of America (“US GAAP”) applied on a basis
consistent with prior accounting periods.
          2.10 Absence of Undisclosed Liabilities. The Company has no material
obligation or liability (whether accrued, absolute, contingent, liquidated or
otherwise, whether due or to become due), arising out of any transaction entered
into at or prior to the Closing, except (a) as disclosed in Schedule 2.11
hereto, (b) to the extent set forth on or reserved against in the Balance Sheet,
(c) current liabilities incurred and obligations under agreements entered into
in the usual and ordinary course of business since September 30, 2007, none of
which (individually or in the aggregate) has had or will have a material adverse
effect on the Condition of the Company and (d) by the specific terms of any
written agreement, document or arrangement identified in the Schedules.

5



--------------------------------------------------------------------------------



 



          2.11 Changes. Since September 30, 2007, except as disclosed in
Schedule 2.11 hereto, the Company has not (a) incurred any debts, obligations or
liabilities, absolute, accrued, contingent or otherwise, whether due or to
become due, except for fees, expenses and liabilities incurred in connection
with the Merger and related transactions and current liabilities incurred in the
usual and ordinary course of business, (b) discharged or satisfied any Liens
other than those securing, or paid any obligation or liability other than,
current liabilities shown on the Balance Sheet and current liabilities incurred
since September 30, 2007, in each case in the usual and ordinary course of
business, (c) mortgaged, pledged or subjected to Lien any of its assets,
tangible or intangible, other than in the usual and ordinary course of business,
(d) sold, transferred or leased any of its assets, except in the usual and
ordinary course of business, (e) cancelled or compromised any debt or claim, or
waived or released any right, of material value, (f) suffered any physical
damage, destruction or loss (whether or not covered by insurance) materially and
adversely affecting the Condition of the Company, (g) entered into any
transaction other than in the usual and ordinary course of business,
(h) encountered any labor union difficulties, (i) made or granted any wage or
salary increase or made any increase in the amounts payable under any profit
sharing, bonus, deferred compensation, severance pay, insurance, pension,
retirement or other employee benefit plan, agreement or arrangement, other than
in the ordinary course of business consistent with past practice, or entered
into any employment agreement, (j) issued or sold any shares of capital stock,
bonds, notes, debentures or other securities or granted any options (including
employee stock options), warrants or other rights with respect thereto, (k)
declared or paid any dividends on or made any other distributions with respect
to, or purchased or redeemed, any of its outstanding capital stock, (l) suffered
or experienced any change in, or condition affecting, the financial Condition of
the Company other than changes, events or conditions in the usual and ordinary
course of its business, none of which (either by itself or in conjunction with
all such other changes, events and conditions) could reasonably be expected to
have a material adverse effect on the Condition of the Company, (m) made any
change in the accounting principles, methods or practices followed by it or
depreciation or amortization policies or rates theretofore adopted, (n) made or
permitted any amendment or termination of any material contract, agreement or
license to which it is a party, (o) suffered any material loss not reflected in
the Company Balance Sheet or its statement of income for the year ended on the
Company Balance Sheet Date, (p) paid, or made any accrual or arrangement for
payment of, bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer, director, employee,
stockholder or consultant, (q) made or agreed to make any charitable
contributions or incurred any non-business expenses in excess of $5,000 in the
aggregate, or (r) entered into any agreement, or otherwise obligated itself, to
do any of the foregoing.
          2.12 Tax Returns and Audits. All required federal, state and local Tax
Returns of the Company have been accurately prepared in all material respects
and duly and timely filed, and all federal, state and local Taxes required to be
paid with respect to the periods covered by such returns have been paid to the
extent that the same are material and have become due, except where the failure
so to file or pay could not reasonably be expected to have a material adverse
effect upon the Condition of the Company. The Company is not and has not been
delinquent in the payment of any Tax.  The Company has not had a Tax deficiency
assessed against it.  None of the Company’s federal income tax returns nor any
state or local income or franchise tax returns has been audited by governmental
authorities.  The reserves for Taxes reflected on the

6



--------------------------------------------------------------------------------



 



Company’s Balance Sheet are sufficient for the payment of all unpaid Taxes
payable by the Company with respect to the period ended on the Company’s Balance
Sheet Date.  There are no federal, state, local or foreign audits, actions,
suits, proceedings, investigations, claims or administrative proceedings
relating to Taxes or any Tax Returns of the Company now pending, and the Company
has not received any notice of any proposed audits, investigations, claims or
administrative proceedings relating to Taxes or any Tax Returns.
          2.13 Employee Benefit Plans; ERISA. Schedule 2.13 lists any:
(i) “employee benefit plans” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), maintained or
contributed to by the Company and covering employees of the Company, including
(x) any such plans that are “employee welfare benefit plans” as defined in
Section 3(1) of ERISA and (y) any such plans that are “employee pension benefit
plans” as defined in Section 3(2) of ERISA (collectively, the “Company Benefit
Plans”); or (ii) life and health insurance, hospitalization, savings, bonus,
deferred compensation, incentive compensation, holiday, vacation, severance pay,
sick pay, sick leave, disability, tuition refund, service award, company car,
scholarship, relocation, patent award, fringe benefit and other employee benefit
plans, contracts (other than individual employment, consultancy or severance
contracts), policies or practices of the Company providing employee or executive
compensation or benefits to its employees, other than the Company Benefit Plans
(collectively, the “Benefit Arrangements”). Each Company Benefit Plan and
Benefit Arrangement has been maintained and administered in all material
respects in accordance with applicable law.
          2.14 Title to Property and Encumbrances. The Company has good, valid
and indefeasible marketable title to all properties and assets used in the
conduct of its business (except for property held under valid and subsisting
leases which are in full force and effect and which are not in default) free of
all Liens and other encumbrances, except Permitted Liens and such ordinary and
customary imperfections of title, restrictions and encumbrances as do not,
individually or in the aggregate, materially detract from the value of the
property or assets or materially impair the use made thereof by the Company in
its business. Without limiting the generality of the foregoing, the Company has
good and indefeasible title to all of its properties and assets reflected in the
Balance Sheet, except for property disposed of in the usual and ordinary course
of business since September 30, 2007, and for property held under valid and
subsisting leases which are in full force and effect and which are not in
default.
          2.15 Litigation. There is no legal action, suit, arbitration or other
legal, administrative or other governmental proceeding (other than proceedings
before the United States Patent and Trademark Office or foreign counterparts
thereof) pending or, to the best knowledge of the Company, threatened against or
affecting the Company or its properties, assets or business, and after
reasonable investigation, the Company is not aware of any incident, transaction,
occurrence or circumstance that might reasonably be expected to result in or
form the basis for any such action, suit, arbitration or other proceeding. The
Company is not in default with respect to any order, writ, judgment, injunction,
decree, determination or award of any court or any governmental agency or
instrumentality or arbitration authority.
          2.16 Patents, Trademarks, Etc. Schedule 2.16 sets forth a list of all
United States patents, trademarks, trade names, and applications therefore used
by the Company exclusively in and material to the conduct of its business (the
“Patent and Trademark Rights”). Except as disclosed in Schedule 2.16, (a) the
Company owns or possesses adequate licenses or

7



--------------------------------------------------------------------------------



 



other valid rights to use all Patent and Trademark Rights; and (b) to the
Company’s knowledge, the conduct of its business as now being conducted does not
conflict with any valid patents, trademarks, trade names or copyrights of others
in any way which has a material adverse effect on the business or financial
Condition of the Company or its business.
          2.17 Interested Party Transactions. Except as disclosed on
Schedule 2.17, no officer, director or stockholder of the Company or any
Affiliate or “associate” (as such term is defined in Rule 405 under the
Securities Act) of any such Person or the Company has or has had, either
directly or indirectly, (a) an interest in any Person that (i) furnishes or
sells services or products that are furnished or sold or are proposed to be
furnished or sold by the Company or (ii) purchases from or sells or furnishes to
the Company any goods or services, or (b) a beneficial interest in any contract
or agreement to which the Company is a party or by which it may be bound or
affected.
          2.18 Questionable Payments. Neither the Company nor, to the knowledge
of the Company, any director, officer, agent, employee or other Person
associated with or acting on behalf of the Company, has used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity; made any direct or indirect unlawful payments to
government officials or employees from corporate funds; established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
made any false or fictitious entries on the books of record of any such
corporations; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.
          2.19 Obligations to or by Stockholders. Except as disclosed on
Schedule 2.19, the Company has no liability or obligation or commitment to any
stockholder of the Company or any Affiliate or “associate” (as such term is
defined in Rule 405 under the Securities Act) of any stockholder of Company, nor
does any stockholder of Company or any such Affiliate or associate have any
liability, obligation or commitment to the Company.
          2.20 Assets and Contracts. Except as expressly set forth in a
schedule to this Agreement, the Company’s Balance Sheet or the notes thereto,
the Company is not a party to any written or oral agreement not made in the
ordinary course of business that is material to the Company.  Company does not
own any real property.  Except as disclosed on Schedule 2.20, Company is not a
party to or otherwise bound by any written or oral (a) agreement with any labor
union, (b) agreement for the purchase of fixed assets or for the purchase of
materials, supplies or equipment in excess of normal operating requirements,
(c) agreement for the employment of any officer, individual employee or other
Person on a full-time basis or any agreement with any Person for consulting
services, (d) bonus, pension, profit sharing, retirement, stock purchase, stock
option, deferred compensation, medical, hospitalization or life insurance or
similar plan, contract or understanding with respect to any or all of the
employees of Company or any other Person, (e) indenture, loan or credit
agreement, note agreement, deed of trust, mortgage, security agreement,
promissory note or other agreement or instrument relating to or evidencing
Indebtedness for Borrowed Money or subjecting any asset or property of Company
to any Lien or evidencing any Indebtedness, (f) guaranty of any Indebtedness,
(g) lease or agreement under which Company is lessee of or holds or operates any
property, real or personal, owned by any other Person, (h) lease or agreement
under which Company is lessor or permits any Person to hold or operate any
property, real or personal, owned or controlled by Company, (i) agreement
granting any preemptive right, right of first refusal or similar right to any
Person,

8



--------------------------------------------------------------------------------



 



(j) agreement or arrangement with any Affiliate or any “associate” (as such term
is defined in Rule 405 under the Securities Act) of Company or any present or
former officer, director or stockholder of Company, (k) agreement obligating
Company to pay any royalty or similar charge for the use or exploitation of any
tangible or intangible property, (1) covenant not to compete or other
restriction on its ability to conduct a business or engage in any other
activity, (m) distributor, dealer, manufacturer’s representative, sales agency,
franchise or advertising contract or commitment, (n) agreement to register
securities under the Securities Act, (o) collective bargaining agreement, or
(p) agreement or other commitment or arrangement with any Person continuing for
a period of more than two months from the Closing Date that involves an
expenditure or receipt by Company in excess of $1,000.  Except as disclosed on
Schedule 2.20, the Company maintains no insurance policies and insurance
coverage of any kind with respect to Company, its business, premises,
properties, assets, employees and agents.  Schedule 2.20 contains a true and
complete list and description of each bank account, savings account, other
deposit relationship and safety deposit box of Company, including the name of
the bank or other depository, the account number and the names of the
individuals having signature or other withdrawal authority with respect thereto.
Except as disclosed on Schedule 2.20, no consent of any bank or other depository
is required to maintain any bank account, other deposit relationship or safety
deposit box of Company in effect following the consummation of the Merger and
the transactions contemplated hereby.  Company has furnished to the Parent true
and complete copies of all agreements and other documents disclosed or referred
to in Schedule 2.20 or the Company Balance Sheet or the notes thereto, as well
as any additional agreements or documents, requested by the Parent.
          2.21 Employees. Except as disclosed on Schedule 2.17, other than
pursuant to ordinary arrangements of consulting compensation at fair market
rates, Company is not under any obligation or liability to any officer,
director, employee or Affiliate of Company. The Company has no employment
agreements with, or any severance payment obligations to, any of its officers or
employees.
          2.22 Disclosure. There is no fact relating to the Company that the
Company has not disclosed to Parent that materially and adversely affects or,
insofar as the Company can now reasonably foresee, will materially and adversely
affect the Condition of the Company.
     3. Representations and Warranties of Parent and Acquisition Corp. Parent
and Acquisition Corp. jointly and severally represent and warrant to the Company
as follows:
          3.1 Organization and Standing. Parent is a corporation duly organized
and existing in good standing under the laws of the State of Delaware.
Acquisition Corp. is a corporation duly organized and existing in good standing
under the laws of the State of Delaware. Parent is duly qualified to conduct
business as a foreign corporation and is in good standing in each jurisdiction
wherein the nature of its activities or its properties owned or leased makes
such qualification necessary, except where the failure to be so qualified would
not have a material adverse effect on the Condition of the Parent (as defined
below). Parent and Acquisition Corp. have heretofore delivered to the Company
complete and correct copies of their respective Certificates of Incorporation
and By-laws as now in effect. Parent and Acquisition Corp. have full corporate
power and authority to carry on their respective businesses as they are now
being conducted and as now proposed to be conducted and to own or lease their
respective properties and assets. Neither Parent nor Acquisition Corp. has any
subsidiaries (except Parent as the sole

9



--------------------------------------------------------------------------------



 



stockholder of Acquisition Corp.) or direct or indirect interest (by way of
stock ownership or otherwise) in any firm, corporation, limited liability
company, partnership, association or business. Parent owns all of the issued and
outstanding capital stock of Acquisition Corp. free and clear of all Liens, and
Acquisition Corp. has no outstanding options, warrants or rights to purchase
capital stock or other equity securities of Acquisition Corp., other than the
capital stock owned by Parent. Unless the context otherwise requires, all
references in this Section 3 to the “Parent” shall be treated as being a
reference to the Parent and Acquisition Corp. taken together as one enterprise.
          3.2 Corporate Authority. Each of Parent and/or Acquisition Corp. (as
the case may be) has full corporate power and authority to enter into the Merger
Documents and the other agreements to be made pursuant to the Merger Documents,
and to carry out the transactions contemplated hereby and thereby. All corporate
acts and proceedings required for the authorization, execution, delivery and
performance of the Merger Documents and such other agreements and documents by
Parent and/or Acquisition Corp. (as the case may be) have been duly and validly
taken or will have been so taken prior to the Closing. Each of the Merger
Documents constitutes a legal, valid and binding obligation of Parent and/or
Acquisition Corp. (as the case may be), each enforceable against them in
accordance with their respective terms.
          3.3 Broker’s and Finder’s Fees. No person, firm, corporation or other
entity is entitled by reason of any act or omission of Parent or Acquisition
Corp. to any broker’s or finder’s fees, commission or other similar compensation
with respect to the execution and delivery of this Agreement or the Certificate
of Merger, or with respect to the consummation of the transactions contemplated
hereby or thereby. Parent and Acquisition Corp. jointly and severally agree to
defend, indemnify and hold Company harmless from and against any and all loss,
claim or liability (including attorneys fees, expert fees and all costs of
court, whether or not assessable under applicable law) arising out of any such
claim from any other Person who claims he, she or it introduced Parent or
Acquisition Corp. to, or assisted them with, the transactions contemplated by or
described herein.
          3.4 Capitalization of Parent. The authorized capital stock of Parent
consists of (a) 200,000,000 shares of common stock, par value $0.0001 per share
(the “Parent Common Stock”), of which not more than 1,294,144 shares will be,
prior to the Effective Time, issued and outstanding and (b) 50,000,000 shares of
preferred stock, par value $0.0001 per share, of which no shares are issued or
outstanding. Schedule 3.4 hereto contains a complete and true capitalization
table setting forth the Parent common stock holdings of the officers and
directors of Parent and the holders of greater than 5% of Parent Common Stock.
Except as set forth on Schedule 3.4 or in the Parent SEC Documents (as defined
in Section 3.7 below), Parent has no outstanding options, warrants, rights or
commitments to issue shares of Parent Common Stock or any other Equity Security
of Parent or Acquisition Corp., and there are no outstanding securities
convertible or exercisable into or exchangeable for shares of Parent Common
Stock or any other Equity Security of Parent or Acquisition Corp. There is no
voting trust, agreement or arrangement among any of the beneficial holders of
Parent Common Stock affecting the nomination or election of directors or the
exercise of the voting rights of Parent Common Stock. All outstanding shares of
the capital stock of Parent are validly issued and outstanding, fully paid and
nonassessable, and none of such shares have been issued in violation of the
preemptive rights of any person or any applicable law. 

10



--------------------------------------------------------------------------------



 



          3.5 Acquisition Corp. Acquisition Corp. is a wholly-owned subsidiary
of Parent that was formed specifically for the purpose of the Merger and that
has not conducted any business or acquired any property, and will not conduct
any business or acquire any property prior to the Closing Date, except in
preparation for and otherwise in connection with the transactions contemplated
by this Agreement, the Certificate of Merger and the other agreements to be made
pursuant to or in connection with this Agreement and the Certificate of Merger. 
The authorized capital stock of Acquisition Corp. consists of 1,000 shares of
$.001 par value common stock (the “Acquisition Corp. Common Stock”), of which
not more than 100 shares will be, prior to the Effective Time, issued and
outstanding.
          3.6 Validity of Shares. All of the 24,588,734 shares of Parent Common
Stock to be issued at the Closing pursuant to Section 1.5(a)(ii) hereof, when
issued and delivered in accordance with the terms hereof and the Certificate of
Merger, shall be duly and validly issued, fully paid and nonassessable. The
issuance of the Parent Common Stock upon the Merger pursuant to
Section 1.5(a)(ii) will be exempt from the registration and prospectus delivery
requirements of the Securities Act and from the qualification or registration
requirements of any applicable state blue sky or securities laws.
          3.7 SEC Reporting and Compliance.
               (a) Parent has filed with the Commission all forms, reports and
documents required to be filed by companies registered pursuant to
Section 12(g) of the Exchange Act (collectively, the “Parent SEC Documents”).
The Parent SEC Documents (i) were prepared in all material respects in
accordance with the requirements of the Securities Act and the Exchange Act, as
the case may be, and the rules and regulations thereunder and (ii) did not, at
the time they were filed (or at the effective date thereof in the case of
registration statements), contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.
               (b) Parent has not filed, and nothing has occurred with respect
to which Parent would be required to file, any report on Form 8-K since
September 30, 2007.  Prior to and until the Closing, Parent will provide to the
Company copies of any and all amendments or supplements to the Parent SEC
Documents filed with the Commission since September 30, 2007 and any and all
subsequent statements, reports and filings filed by the Parent with the
Commission or delivered to the stockholders of Parent.
               (c) Parent is not an investment company within the meaning of
Section 3 of the Investment Company Act.
               (d) The shares of Parent Common Stock are quoted on the OTC
Bulletin Board under the symbol “VYXC”, and Parent is in compliance in all
material respects with all rules and regulations of the OTC Bulletin Board
applicable to it and the Parent Stock.
               (e) Between the date hereof and the Closing Date, Parent shall
continue to satisfy the filing requirements of the Exchange Act and all other
requirements of

11



--------------------------------------------------------------------------------



 



applicable securities laws and the OTC Bulletin Board and, as of the Closing
Date, the Parent Stock shall be listed on the OTC Bulletin Board.
               (f) To the best of its knowledge, Parent has otherwise complied
in all material respects with the Securities Act, Exchange Act and all other
applicable federal and state securities laws.
          3.8 Financial Statements. The balance sheets, and statements of
operations, statements of changes in shareholders’ equity and statements of cash
flows contained in the Parent SEC Documents (the “Parent Financial Statements”)
(i) have been prepared in accordance with US GAAP applied on a basis consistent
with prior periods (and, in the case of unaudited financial information, on a
basis consistent with year-end audits), (ii) are in accordance with the books
and records of the Parent, and (iii) present fairly in all material respects the
financial Condition of the Parent at the dates therein specified and the results
of its operations and changes in financial position for the periods therein
specified. The financial statements included in the Annual Report on Form 10-KSB
for the fiscal year ended December 31, 2006, are audited by, and include the
related report of Berenfeld Spritzer Schehecter & Sheer, LLP, Parent’s
independent registered public accounting firm. The financial information
included in each of the Quarterly Reports on Form 10-QSB for the quarters ended
March 31, 2007, June 30, 2007, and September 30, 2007, is unaudited, but
reflects all adjustments (including normally recurring accounts) that Parent
considers necessary for a fair presentation of such information and have been
prepared in accordance with US GAAP, consistently applied, and present fairly in
all material respects the financial condition of the Parent on the dates therein
specified.
          3.9 Governmental Consents. All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with any federal or state governmental authority on the part of
Parent or Acquisition Corp. required in connection with the consummation of the
Merger shall have been obtained prior to, and be effective as of, the Closing.
          3.10 Compliance with Laws and Instruments. The execution, delivery and
performance by Parent and/or Acquisition Corp. of this Agreement, the
Certificate of Merger and the other agreements to be made by Parent or
Acquisition Corp. pursuant to or in connection with this Agreement or the
Certificate of Merger and the consummation by Parent and/or Acquisition Corp. of
the transactions contemplated by the Merger Documents will not cause Parent
and/or Acquisition Corp. to violate or contravene (i) any provision of law,
(ii) any rule or regulation of any agency or government, (iii) any order,
judgment or decree of any court, or (v) any provision of their respective
articles or certificate of incorporation or by-laws as amended and in effect on
and as of the Closing Date and will not violate or be in conflict with, result
in a breach of or constitute (with or without notice or lapse of time, or both)
a default under any indenture, loan or credit agreement, deed of trust,
mortgage, security agreement or other agreement or contract to which Parent or
Acquisition Corp. is a party or by which Parent and/or Acquisition Corp. or any
of their respective properties is bound.
          3.11 No General Solicitation. In issuing Parent Common Stock in the
Merger hereunder, neither Parent nor anyone acting on its behalf has offered to
sell the Parent Common Stock by any form of general solicitation or advertising.

12



--------------------------------------------------------------------------------



 



          3.12 Binding Obligations. The Merger Documents constitute the legal,
valid and binding obligations of Parent and Acquisition Corp., and are
enforceable against Parent and Acquisition Corp., in accordance with their
respective terms.
          3.13 Absence of Undisclosed Liabilities. Neither Parent nor
Acquisition Corp. has any obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether due or to become due), arising out
of any transaction entered into at or prior to the Closing, except (a) as
disclosed in the Parent SEC Documents, (b) to the extent set forth on or
reserved against in the audited balance sheet of Parent as of December 31, 2006
(the “Parent Balance Sheet”) or the Notes to the Parent Financial Statements,
(c) current liabilities incurred and obligations under agreements entered into
in the usual and ordinary course of business since December 31, 2006 (the
“Parent Balance Sheet Date”), none of which (individually or in the aggregate)
materially and adversely affects the condition (financial or otherwise),
properties, assets, liabilities, business operations, results of operations or
prospects of the Parent or Acquisition Corp., taken as a whole (the “Condition
of the Parent”), as disclosed on a Schedule attached to this Agreement, and
(e) by the specific terms of any written agreement, document or arrangement
attached as an exhibit to the Parent SEC Documents.
          3.14 Changes. Since the Parent Balance Sheet Date, except as disclosed
in the Parent SEC Documents and on Schedule 3.14, the Parent has not
(a) incurred any debts, obligations or liabilities, absolute, accrued or, to the
Parent’s knowledge, contingent, whether due or to become due, except for current
liabilities incurred in the usual and ordinary course of business,
(b) discharged or satisfied any Liens other than those securing, or paid any
obligation or liability other than, current liabilities shown on the Parent
Balance Sheet and current liabilities incurred since the Parent Balance Sheet
Date, in each case in the usual and ordinary course of business, (c) mortgaged,
pledged or subjected to Lien any of its assets, tangible or intangible, other
than in the usual and ordinary course of business, (d) sold, transferred or
leased any of its assets, except in the usual and ordinary course of business,
(e) cancelled or compromised any debt or claim, or waived or released any right
of material value, (f) suffered any physical damage, destruction or loss
(whether or not covered by insurance) which could reasonably be expected to have
a material adverse effect on the Condition of the Parent, (g) entered into any
transaction other than in the usual and ordinary course of business,
(h) encountered any labor union difficulties, (i) made or granted any wage or
salary increase or made any increase in the amounts payable under any profit
sharing, bonus, deferred compensation, severance pay, insurance, pension,
retirement or other employee benefit plan, agreement or arrangement, other than
in the ordinary course of business consistent with past practice, or entered
into any employment agreement, (j) issued or sold any shares of capital stock,
bonds, notes, debentures or other securities or granted any options (including
employee stock options), warrants or other rights with respect thereto, (k)
declared or paid any dividends on or made any other distributions with respect
to, or purchased or redeemed, any of its outstanding capital stock, (l) suffered
or experienced any change in, or condition affecting, the financial Condition of
the Parent other than changes, events or conditions in the usual and ordinary
course of its business, none of which (either by itself or in conjunction with
all such other changes, events and conditions) could reasonably be expected to
have a material adverse effect on the Condition of the Parent, (m) made any
change in the accounting principles, methods or practices followed by it or
depreciation or amortization policies or rates theretofore adopted, (n) made or
permitted any amendment or termination of any material contract, agreement or
license to which it is a party,

13



--------------------------------------------------------------------------------



 



(o) suffered any material loss not reflected in the Parent Balance Sheet or its
statement of income for the year ended on the Parent Balance Sheet Date,
(p) paid, or made any accrual or arrangement for payment of, bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer, director, employee, stockholder or consultant, (q) made or
agreed to make any charitable contributions or incurred any non-business
expenses in excess of $5,000 in the aggregate, or (r) entered into any
agreement, or otherwise obligated itself, to do any of the foregoing.
          3.15 Tax Returns and Audits. All required federal, state and local Tax
Returns of the Parent have been accurately prepared in all material respects and
duly and timely filed, and all federal, state and local Taxes required to be
paid with respect to the periods covered by such returns have been paid to the
extent that the same are material and have become due, except where the failure
so to file or pay could not reasonably be expected to have a material adverse
effect upon the Condition of the Parent. The Parent is not and has not been
delinquent in the payment of any Tax. The Parent has not had a Tax deficiency
assessed against it. None of the Parent’s federal income tax returns nor any
state or local income or franchise tax returns has been audited by governmental
authorities. The reserves for Taxes reflected on the Parent Balance Sheet are
sufficient for the payment of all unpaid Taxes payable by the Parent with
respect to the period ended on the Parent Balance Sheet Date. There are no
federal, state, local or foreign audits, actions, suits, proceedings,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns of the Parent now pending, and the Parent has not received any
notice of any proposed audits, investigations, claims or administrative
proceedings relating to Taxes or any Tax Returns.
          3.16 Employee Benefit Plans; ERISA.
               (a) Except as disclosed in the Parent SEC Documents, there are no
“employee benefit plans” (within the meaning of Section 3(3) of ERISA) nor any
other employee benefit or fringe benefit arrangements, practices, contracts,
policies or programs other than programs merely involving the regular payment of
wages, commissions, or bonuses established, maintained or contributed to by the
Parent. Any plans listed in the Parent SEC Documents are hereinafter referred to
as the “Parent Employee Benefit Plans.”
               (b) Any current and prior material documents, including all
amendments thereto, with respect to each Parent Employee Benefit Plan have been
given to the Company or its advisors.
               (c) All Parent Employee Benefit Plans are in material compliance
with the applicable requirements of ERISA, the Code and any other applicable
state, federal or foreign law.
               (d) There are no pending, or to the knowledge of the Parent,
threatened, claims or lawsuits which have been asserted or instituted against
any Parent Employee Benefit Plan, the assets of any of the trusts or funds under
the Parent Employee Benefit Plans, the plan sponsor or the plan administrator of
any of the Parent Employee Benefit Plans or against any fiduciary of a Parent
Employee Benefit Plan with respect to the operation of such plan.

14



--------------------------------------------------------------------------------



 



               (e) There is no pending, or to the knowledge of the Parent,
threatened, investigation or pending or possible enforcement action by the
Pension Benefit Guaranty Corporation, the Department of Labor, the Internal
Revenue Service or any other government agency with respect to any Parent
Employee Benefit Plan.
               (f) No actual or, to the knowledge of Parent, contingent
liability exists with respect to the funding of any Parent Employee Benefit Plan
or for any other expense or obligation of any Parent Employee Benefit Plan,
except as disclosed on the financial statements of the Parent or the Parent SEC
Documents, and to the knowledge of the Parent, no contingent liability exists
under ERISA with respect to any “multi-employer plan,” as defined in
Section 3(37) or Section 4001(a)(3) of ERISA.
          3.17 Litigation. There is no legal action, suit, arbitration or other
legal, administrative or other governmental proceeding pending or, to the
knowledge of the Parent, threatened against or affecting the Parent or
Acquisition Corp. or their properties, assets or business. To the knowledge of
the Parent, neither Parent nor Acquisition Corp. is in default with respect to
any order, writ, judgment, injunction, decree, determination or award of any
court or any governmental agency or instrumentality or arbitration authority.
          3.18 Interested Party Transactions. Except as disclosed in the Parent
SEC Documents and on Schedule 3.14, no officer, director or stockholder of the
Parent or any Affiliate or “associate” (as such term is defined in Rule 405
under the Securities Act) of any such Person or the Parent has or has had,
either directly or indirectly, (a) an interest in any Person that (i) furnishes
or sells services or products that are furnished or sold or are proposed to be
furnished or sold by the Parent or (ii) purchases from or sells or furnishes to
the Parent any goods or services, or (b) a beneficial interest in any contract
or agreement to which the Parent is a party or by which it may be bound or
affected.
          3.19 Questionable Payments. Neither the Parent, Acquisition Corp. nor
to the knowledge of the Parent, any director, officer, agent, employee or other
Person associated with or acting on behalf of the Parent or Acquisition Corp.,
has used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity; made any direct or
indirect unlawful payments to government officials or employees from corporate
funds; established or maintained any unlawful or unrecorded fund of corporate
monies or other assets; made any false or fictitious entries on the books of
record of any such corporations; or made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
          3.20 Obligations to or by Stockholders. Except as disclosed in the
Parent SEC Documents, the Parent has no liability or obligation or commitment to
any stockholder of Parent or any Affiliate or “associate” (as such term is
defined in Rule 405 under the Securities Act) of any stockholder of Parent, nor
does any stockholder of Parent or any such Affiliate or associate have any
liability, obligation or commitment to the Parent.
          3.21 Assets and Contracts. Except as expressly set forth in a
schedule to this Agreement, the Parent Balance Sheet or the notes thereto, the
Parent is not a party to any written or oral agreement not made in the ordinary
course of business that is material to the Parent. Parent does not own any real
property. Parent is not a party to or otherwise bound by any written or oral
(a) agreement with any labor union, (b) agreement for the purchase of fixed
assets or for

15



--------------------------------------------------------------------------------



 



the purchase of materials, supplies or equipment in excess of normal operating
requirements, (c) agreement for the employment of any officer, individual
employee or other Person on a full-time basis or any agreement with any Person
for consulting services, (d) bonus, pension, profit sharing, retirement, stock
purchase, stock option, deferred compensation, medical, hospitalization or life
insurance or similar plan, contract or understanding with respect to any or all
of the employees of Parent or any other Person, (e) indenture, loan or credit
agreement, note agreement, deed of trust, mortgage, security agreement,
promissory note or other agreement or instrument relating to or evidencing
Indebtedness for Borrowed Money or subjecting any asset or property of Parent to
any Lien or evidencing any Indebtedness, (f) guaranty of any Indebtedness,
(g) lease or agreement under which Parent is lessee of or holds or operates any
property, real or personal, owned by any other Person, (h) lease or agreement
under which Parent is lessor or permits any Person to hold or operate any
property, real or personal, owned or controlled by Parent, (i) agreement
granting any preemptive right, right of first refusal or similar right to any
Person, (j) agreement or arrangement with any Affiliate or any “associate” (as
such term is defined in Rule 405 under the Securities Act) of Parent or any
present or former officer, director or stockholder of Parent, (k) agreement
obligating Parent to pay any royalty or similar charge for the use or
exploitation of any tangible or intangible property, (1) covenant not to compete
or other restriction on its ability to conduct a business or engage in any other
activity, (m) distributor, dealer, manufacturer’s representative, sales agency,
franchise or advertising contract or commitment, (n) agreement to register
securities under the Securities Act, (o) collective bargaining agreement, or
(p) agreement or other commitment or arrangement with any Person continuing for
a period of more than two months from the Closing Date that involves an
expenditure or receipt by Parent in excess of $1,000.  Except as disclosed on
Schedule 3.21, the Parent maintains no insurance policies and insurance coverage
of any kind with respect to Parent, its business, premises, properties, assets,
employees and agents. Schedule 3.21 contains a true and complete list and
description of each bank account, savings account, other deposit relationship
and safety deposit box of Parent, including the name of the bank or other
depository, the account number and the names of the individuals having signature
or other withdrawal authority with respect thereto. Except as disclosed on
Schedule 3.21, no consent of any bank or other depository is required to
maintain any bank account, other deposit relationship or safety deposit box of
Parent in effect following the consummation of the Merger and the transactions
contemplated hereby. Parent has furnished to the Company true and complete
copies of all agreements and other documents disclosed or referred to in
Schedule 3.21 or the Parent Balance Sheet or the notes thereto, as well as any
additional agreements or documents, requested by the Company.
          3.22 Employees. Other than pursuant to ordinary arrangements of
employment compensation, Parent is not under any obligation or liability to any
officer, director, employee or Affiliate of Parent.  The Company has no
employment agreements with, or any severance payment obligations to, any of its
officers or employees.
          3.23 Patents, Trademarks, Etc. The Parent SEC Documents disclose all
of Parent’s Patent and Trademark rights. Except as disclosed in the Parent SEC
Documents, (a) Parent owns or possesses adequate licenses or other valid rights
to use all Patent and Trademark Rights; and (b) to Patent’s knowledge, the
conduct of its business as now being conducted does not conflict with any valid
patents, trademarks, trade names or copyrights of

16



--------------------------------------------------------------------------------



 



others in any way which has a material adverse effect on the business or
financial Condition of the Parent or its business.
          3.24 Disclosure. There is no fact relating to Parent that Parent has
not disclosed to the Company in writing or disclosed in Parent SEC filings or in
any schedules or exhibits attached hereto or incorporated herein that materially
and adversely affects nor, insofar as Parent can now foresee, will materially
and adversely affect, the condition (financial or otherwise), properties,
assets, liabilities, business operations, results of operations or prospects of
Parent. No representation or warranty by Parent herein and no information
disclosed in the schedules or exhibits hereto by Parent contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.
     4. Investment Letter. At or prior to the Closing, Parent shall have
received from each of the Company’s shareholders a Representation Letter in
standard form for comparable transactions agreeing among other things that the
shares of Parent Common Stock to be issued in the merger are, among other
things, being acquired for investment purposes and not with a view to public
resale, are being acquired for the shareholder’s own account, and that the
shares of Parent Common Stock are restricted and may not be resold without
registration, except in reliance on an exemption therefrom under the Securities
Act.
     5. Conduct of Businesses Pending the Merger.
          5.1 Conduct of Business by the Company Pending the Merger. Prior to
the Effective Time, unless Parent or Acquisition Corp. shall otherwise agree in
writing or as otherwise contemplated by this Agreement or disclosed in any
Schedule to this Agreement:
               (a) the business of the Company shall be conducted only in the
ordinary course;
               (b) the Company shall not (i) directly or indirectly redeem,
purchase or otherwise acquire or agree to redeem, purchase or otherwise acquire
any shares of its capital stock; (ii) amend its Certificate of Incorporation or
By-laws; or (iii) split, combine or reclassify the outstanding Company Common
Stock or declare, set aside or pay any dividend payable in cash, stock or
property or make any distribution with respect to any such stock;
               (c) the Company shall not (i) issue or agree to issue any
additional shares of, or options, warrants or rights of any kind to acquire any
shares of, Company Common Stock; (ii) acquire or dispose of any fixed assets or
acquire or dispose of any other substantial assets other than in the ordinary
course of business; (iii) incur additional Indebtedness or any other liabilities
or enter into any other transaction other than in the ordinary course of
business; (iv) enter into any contract, agreement, commitment or arrangement
with respect to any of the foregoing; or (v) except as contemplated by this
Agreement, enter into any contract, agreement, commitment or arrangement to
dissolve, merge, consolidate or enter into any other material business
combination;
               (d) the Company shall use its best efforts to preserve intact the
business organization of the Company, to keep available the service of its
present officers and key employees, and to preserve the good will of those
having business relationships with it; and

17



--------------------------------------------------------------------------------



 



               (e) the Company will not enter into any new employment agreements
with any of its officers or employees or grant any increases in the compensation
or benefits of its officers and employees other than increases in the ordinary
course of business and consistent with past practice or amend any employee
benefit plan or arrangement.
          5.2 Conduct of Business by Parent and Acquisition Corp. Pending the
Merger. Parent represents and warrants to the Company that Parent and
Acquisition Corp. do not operate any business.  Prior to the Effective Time,
unless the Company shall otherwise agree in writing or as otherwise contemplated
by this Agreement or disclosed in any Schedule to this Agreement:
               (a) the business of Parent and Acquisition Corp. shall be
conducted only in the ordinary course; provided, however, that Parent shall take
the steps necessary to have discontinued its existing business without liability
to Parent or Acquisition Corp. as of the Closing Date;
               (b) neither Parent nor Acquisition Corp. shall (i) directly or
indirectly redeem, purchase or otherwise acquire or agree to redeem, purchase or
otherwise acquire any shares of its capital stock; (ii) amend its articles or
certificate of incorporation or by-laws; or (iii) split, combine or reclassify
its capital stock or declare, set aside or pay any dividend payable in cash,
stock or property or make any distribution with respect to such stock;
               (c) neither Parent nor Acquisition Corp. shall (i) issue or agree
to issue any additional shares of, or options, warrants or rights of any kind to
acquire shares of, its capital stock; (ii) acquire or dispose of any assets
other than in the ordinary course of business (except for dispositions in
connection with Section 5.2(a) hereof); (iii) incur additional Indebtedness or
any other liabilities or enter into any other transaction except in the ordinary
course of business; (iv) enter into any contract, agreement, commitment or
arrangement with respect to any of the foregoing, or (v) except as contemplated
by this Agreement, enter into any contract, agreement, commitment or arrangement
to dissolve, merge, consolidate or enter into any other material business
contract or enter into any negotiations in connection therewith;
               (d) neither Parent nor Acquisition Corp. will, nor will they
authorize any director or authorize or permit any officer or employee or any
attorney, accountant or other representative retained by them to, make, solicit,
encourage any inquiries with respect to, or engage in any negotiations
concerning, any Acquisition Proposal (as defined below for purposes of this
paragraph). Parent will promptly advise the Company orally and in writing of any
such inquiries or proposals (or requests for information) and the substance
thereof. As used in this paragraph, “Acquisition Proposal” shall mean any
proposal for a merger or other business combination involving the Parent or
Acquisition Corp. or for the acquisition of a substantial equity interest in
either of them or any material assets of either of them other than as
contemplated by this Agreement. Parent will immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any person
conducted heretofore with respect to any of the foregoing; and
               (e) neither the Parent nor Acquisition Corp. will enter into any
new employment agreements with any of their officers or employees or grant any
increases in the compensation or benefits of their officers or employees.

18



--------------------------------------------------------------------------------



 



     6. Additional Agreements.
          6.1 Access and Information. The Company, Parent and Acquisition Corp.
shall each afford to the other and to the other’s accountants, counsel and other
representatives full access during normal business hours throughout the period
prior to the Effective Time of all of its properties, books, contracts,
commitments and records (including but not limited to tax returns) and during
such period, each shall furnish promptly to the other all information concerning
its business, properties and personnel as such other party may reasonably
request; provided, that no investigation pursuant to this Section 6.1 shall
affect any representations or warranties made herein. Each party shall hold, and
shall cause its employees and agents to hold, in confidence all such information
(other than such information which (i) is already in such party’s possession or
(ii) becomes generally available to the public other than as a result of a
disclosure by such party or its directors, officers, managers, employees, agents
or advisors, or (iii) becomes available to such party on a non-confidential
basis from a source other than a party hereto or its advisors, provided that
such source is not known by such party to be bound by a confidentiality
agreement with or other obligation of secrecy to a party hereto or another party
until such time as such information is otherwise publicly available; provided,
however, that (A) any such information may be disclosed to such party’s
directors, officers, employees and representatives of such party’s advisors who
need to know such information for the purpose of evaluating the transactions
contemplated hereby (it being understood that such directors, officers,
employees and representatives shall be informed by such party of the
confidential nature of such information), (B) any disclosure of such information
may be made as to which the party hereto furnishing such information has
consented in writing, and (C) any such information may be disclosed pursuant to
a judicial, administrative or governmental order or request; provided, however,
that the requested party will promptly so notify the other party so that the
other party may seek a protective order or appropriate remedy and/or waive
compliance with this Agreement and if such protective order or other remedy is
not obtained or the other party waives compliance with this provision, the
requested party will furnish only that portion of such information which is
legally required and will exercise its best efforts to obtain a protective order
or other reliable assurance that confidential treatment will be accorded the
information furnished). If this Agreement is terminated, each party will deliver
to the other all documents and other materials (including copies) obtained by
such party or on its behalf from the other party as a result of this Agreement
or in connection herewith, whether so obtained before or after the execution
hereof.
          6.2 Additional Agreements. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use its commercially reasonable
best efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement, including using its commercially reasonable efforts to satisfy
the conditions precedent to the obligations of any of the parties hereto to
obtain all necessary waivers, and to lift any injunction or other legal bar to
the Merger (and, in such case, to proceed with the Merger as expeditiously as
possible). In order to obtain any necessary governmental or regulatory action or
non-action, waiver, consent, extension or approval, each of Parent, Acquisition
Corp. and the Company agrees to take all reasonable actions and to enter into
all reasonable agreements as may be necessary to obtain timely governmental or
regulatory approvals and to take such further action in connection therewith as
may be necessary. In case at any time after the Effective Time any further
action is necessary or desirable to carry out the

19



--------------------------------------------------------------------------------



 



purposes of this Agreement, the proper officers and/or directors of Parent,
Acquisition Corp. and the Company shall take all such necessary action.
          6.3 Publicity. No party shall issue any press release or public
announcement pertaining to the Merger that has not been agreed upon in advance
by Parent and the Company; provided, however, that this provision shall not
prevent any party from making any announcement or filing any report required by
it to be in compliance with any applicable federal or state securities laws.
          6.4 Appointment of Officers and Directors. Parent shall accept the
resignation of the current officers and directors of Parent as provided by
Section 7.2(f)(7) hereof, and shall cause the persons listed as officers and
directors in Exhibit “B” hereto to be elected to such positions, in each case
immediately upon the Effective Time, except that the resignation and appointment
of certain directors shall be delayed until compliance with Section 14(f) of the
Exchange Act and rules promulgated thereunder, as set forth in Exhibit “B” and
Section 7.2(f)(7) hereof. At the first annual meeting of Parent stockholders and
thereafter, the election of members of Parent’s Board of Directors shall be
accomplished in accordance with the by-laws of Parent.
          6.5 [Intentionally Deleted]
          6.6 Additional Parent Actions. Prior to the Closing, Parent shall have
               (a) cancelled any shares of Parent Common Stock held in treasury
by Parent; and
               (b) no outstanding contractual commitments, and shall not have
outstanding payables or liabilities, except for Parent’s reasonable legal and
accounting fees and expenses incurred in connection with this Agreement and the
Merger, which shall be paid at Closing.
          6.7 Payment of Parent Liabilities. Immediately upon the execution of
this Agreement, the Company shall pay the Parent’s liabilities in the maximum
amount of $183,131 as set forth on Schedule 6.7 to the extent not previously
paid (the “Parent Debt”).
          6.8 Indemnity Agreements. Parent and Company acknowledge that Parent
is a party to certain indemnification agreements (the “Indemnity Agreements”) in
favor of Parent’s current and former officers and directors, copies of which
have been provided to Company. Parent and Company agree that these Indemnity
Agreements shall survive the Merger and any subsequent merger, reorganization or
reincorporation of Parent, and that Parent and Company shall take no action
which will deprive the beneficiaries of these Indemnification Agreements of the
benefits and protections thereof, nor shall Parent or Company take any action
intended to or effecting any change, limitation, termination or other
modification of the rights and duties of any party under such Indemnity
Agreements.
          6.9 Post-Closing Audit and Filing Expenses. The Company agrees that it
shall be responsible for all post-Closing costs and expenses incurred in
connection with preparation and filing of Parent’s SEC Documents due after
Closing.

20



--------------------------------------------------------------------------------



 



          6.10 Parent Post-Closing Capitalization Table. Attached hereto as
Exhibit “C” is a table showing the capitalization of Parent after consummation
of the Merger and the transactions contemplated herein.
     7. Conditions of Parties’ Obligations.
          7.1 Company Obligations. The obligations of Parent and Acquisition
Corp. under this Agreement and the Certificate of Merger are subject to the
fulfillment at or prior to the Closing of the following conditions, any of which
may be waived in whole or in part by Parent.
               (a) No Errors, etc. The representations and warranties of the
Company under this Agreement shall be deemed to have been made again on the
Closing Date and shall then be true and correct in all material respects.
               (b) Compliance with Agreement. The Company shall have performed
and complied in all material respects with all agreements and conditions
required by this Agreement to be performed or complied with by it on or before
the Closing Date.
               (c) No Default or Adverse Change. There shall not exist on the
Closing Date any Default or Event of Default or any event or condition that,
with the giving of notice or lapse of time, or both, would constitute a Default
or Event of Default, and since the Balance Sheet Date, there shall have been no
material adverse change in the Condition of the Company.
               (d) No Restraining Action. No action or proceeding before any
court, governmental body or agency shall have been threatened, asserted or
instituted to restrain or prohibit, or to obtain substantial damages in respect
of, this Agreement or the Certificate of Merger or the carrying out of the
transactions contemplated by the Merger Documents.
               (e) Supporting Documents. Parent and Acquisition Corp. shall have
received the following:
                    (i) Copies of resolutions of the Board of Directors and the
Stockholders of the Company authorizing and approving the execution, delivery
and performance of the Merger Documents and all other documents and instruments
to be delivered pursuant hereto and thereto.
                    (ii) A certificate, dated the Closing Date, executed by the
Company’s President and Chief Executive Officer, certifying as to satisfaction
of the conditions set forth in Section 7.1(c) and certifying that, except for
the filing of the Certificate of Merger: (i) all consents, authorizations,
orders and approvals of, and filings and registrations with, any court,
governmental body or instrumentality that are required for the execution and
delivery of this Agreement and the Certificate of Merger and the consummation of
the Merger shall have been duly made or obtained, and all material consents by
third parties that are required for the Merger have been obtained; and (ii) no
action or proceeding before any court, governmental body or agency has been
threatened, asserted or instituted to restrain or prohibit, or to obtain
substantial damages in respect of,

21



--------------------------------------------------------------------------------



 



this Agreement or the Certificate of Merger or the carrying out of the
transactions contemplated by the Merger Documents.
                    (iii) Evidence as of a date within 10 days of the Effective
Time of the good standing and corporate existence of the Company issued by the
Secretary of State of the State of Delaware.
                    (iv) Such additional supporting documentation and other
information with respect to the transactions contemplated hereby as Parent and
Acquisition Corp. may reasonably request.
               (f) Proceedings and Documents. All corporate and other
proceedings and actions taken in connection with the transactions contemplated
hereby and all certificates, opinions, agreements, instruments and documents
mentioned herein or incident to any such transactions shall be reasonably
satisfactory in form and substance to Parent and Acquisition Corp. The Company
shall furnish to Parent and Acquisition Corp. such supporting documentation and
evidence of the satisfaction of any or all of the conditions precedent specified
in this Section 7.1 as Parent or its counsel may reasonably request.
          7.2 Parent and Acquisition Corp. Obligations. The obligations of the
Company under this Agreement and the Certificate of Merger are subject to the
fulfillment at or prior to the Closing of the following conditions, any of which
may be waived in whole or in part by the Company:
               (a) No Errors, etc. The representations and warranties of Parent
and Acquisition Corp. under this Agreement shall be deemed to have been made
again on the Closing Date and shall then be true and correct in all material
respects.
               (b) Compliance with Agreement. Parent and Acquisition Corp. shall
have performed and complied in all material respects with all agreements and
conditions required by this Agreement and the Certificate of Merger to be
performed or complied with by them on or before the Closing Date.
               (c) No Default or Adverse Change. There shall not exist on the
Closing Date any Default or Event of Default or any event or condition, that
with the giving of notice or lapse of time, or both, would constitute a Default
of Event of Default, and since the Parent Balance Sheet Date, there shall have
been no material adverse change in the Condition of the Parent.
               (d) Supporting Documents. The Company shall have received the
following, each in form and substance reasonably satisfactory to the Company and
its counsel:
                    (i) Copies of resolutions of Parent’s and Acquisition
Corp.’s respective boards of directors and the sole shareholder of Acquisition
Corp., authorizing and approving, to the extent applicable, the execution,
delivery and performance of this Agreement, the Certificate of Merger and all
other documents and instruments to be delivered by them pursuant hereto and
thereto.

22



--------------------------------------------------------------------------------



 



                    (ii) A certificate, dated the Closing Date, executed by
Richard G. McKee, Jr., as Director of each of the Parent and Acquisition Corp.,
certifying as to satisfaction of the conditions set forth in Section 7.2(c) and
certifying that, except for the filing of the Certificate of Merger: (i) all
consents, authorizations, orders and approvals of, and filings and registrations
with, any court, governmental body or instrumentality that are required for the
execution and delivery of this Agreement and the Certificate of Merger and the
consummation of the Merger shall have been duly made or obtained, and all
material consents by third parties required for the Merger have been obtained;
and (ii) no action or proceeding before any court, governmental body or agency
has been threatened, asserted or instituted to restrain or prohibit, or to
obtain substantial damages in respect of, this Agreement or the Certificate of
Merger or the carrying out of the transactions contemplated by any of the Merger
Documents.
                    (iii) The executed resignations of the Parent’s Board of
Directors and Executive Officers, with the resignations to take effect at the
Effective Time.
                    (iv) Evidence as of a date within 10 days of the Effective
Time of the good standing and corporate existence of Parent issued by the
Secretary of State of Delaware.
                    (v) Evidence as of a date within 10 days of the Effective
Time of the good standing and corporate existence of Acquisition Corp. issued by
the Secretary of State of Delaware.
                    (vi) Such additional supporting documentation and other
information with respect to the transactions contemplated hereby as the Company
may reasonably request.
               (e) No Restraining Action. No action or proceeding before any
court, governmental body or agency shall have been threatened, asserted or
instituted to restrain or prohibit, or to obtain substantial damages in respect
of, this Agreement or the Certificate of Merger or the carrying out of the
transactions contemplated by the Merger Documents.
               (f) Proceedings and Documents. All corporate and other
proceedings and actions taken in connection with the transactions contemplated
hereby and all certificates, opinions, agreements, instruments and documents
mentioned herein or incident to any such transactions shall be satisfactory in
form and substance to the Company. Parent and Acquisition Corp. shall furnish to
the Company such supporting documentation and evidence of satisfaction of any or
all of the conditions specified in this Section 7.2 as the Company may
reasonably request.
     8. Survival of Representations and Warranties. The representations and
warranties of the parties made in Sections 2 and 3 of this Agreement (including
the Schedules to the Agreement which are hereby incorporated by reference) shall
survive for 24 months beyond the Effective Time. This Section 8 shall not limit
any claim for fraud or any covenant or agreement of the parties which by its
terms contemplates performance after the Effective Time.

23



--------------------------------------------------------------------------------



 



     9. Amendment of Agreement. This Agreement and the Certificate of Merger may
be amended or modified at any time in all respects by an instrument in writing
executed (i) in the case of this Agreement by the parties hereto and (ii) in the
case of the Certificate of Merger by the parties thereto.
     10. Definitions. Unless the context otherwise requires, the terms defined
in this Section 10 shall have the meanings herein specified for all purposes of
this Agreement, applicable to both the singular and plural forms of any of the
terms herein defined.
          “Acquisition Corp.” means VYREX ACQUISITION CORPORATION, a Delaware
corporation.
          “Acquisition Proposal” shall have the meaning assigned to such term in
Section 5.2(d) hereof.
          “Affiliate” shall mean any Person that directly or indirectly
controls, is controlled by, or is under common control with, the indicated
Person.
          “Agreement” shall mean this Agreement.
          “Balance Sheet” and “Balance Sheet Date” shall have the meanings
assigned to such terms in Section 2.9 hereof.
          “Benefit Arrangements” shall have the meaning assigned to it in
Section 2.12 hereof.
          “Certificate of Merger” shall have the meaning assigned to it in the
second recital of this Agreement. “Closing” and “Closing Date” shall have the
meanings assigned to such terms in Section 11 hereof.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Commission” or “SEC” shall mean the U.S. Securities and Exchange
Commission.
          “Company” shall mean PowerVerde, Inc., a Delaware corporation.
          “Company Common Stock” shall have the meaning assigned to it in
Section 1.5(a)(ii).
          “Company Benefit Plans” shall have the meaning assigned to it in
Section 2.13 hereof.
          “Condition of the Company” shall have the meaning assigned to it in
Section 2.2 hereof.
          “Condition of the Parent” shall have the meaning assigned to it in
Section 3.13 hereof.

24



--------------------------------------------------------------------------------



 



          “Constituent Corporations” shall have the meaning assigned to it in
Section 1.4 hereof.
          “Default” shall mean a default or failure in the due observance or
performance of any covenant, condition or agreement on the part of the Company
to be observed or performed under the terms of this Agreement or the Certificate
of Merger, if such default or failure in performance shall remain unremedied for
five days.
          “DGCL” shall have the meaning assigned to it in the second recital
hereof.
          “Effective Time” shall have the meaning assigned to it in Section 1.2
hereof.
          “Equity Security” shall mean any stock or similar security of an
issuer or any security (whether stock or Indebtedness for Borrowed Money)
convertible, with or without consideration, into any stock or similar equity
security, or any security (whether stock or Indebtedness for Borrowed Money)
carrying any warrant or right to subscribe to or purchase any stock or similar
security, or any such warrant or right.
          “ERISA” shall have the meaning assigned to it in Section 2.13 hereof.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Event of Default” shall mean (a) the failure of the Company to pay
any Indebtedness for Borrowed Money, or any interest or premium thereon, within
five days after the same shall become due, whether such Indebtedness shall
become due by scheduled maturity, by required prepayment, by acceleration, by
demand or otherwise, (b) an event of default under any agreement or instrument
evidencing or securing or relating to any such Indebtedness, or (c) the failure
of the Company to perform or observe any material term, covenant, agreement or
condition on its part to be performed or observed under any agreement or
instrument evidencing or securing or relating to any such Indebtedness when such
term, covenant or agreement is required to be performed or observed.
          “Indebtedness” shall mean any obligation of the Company which under
generally accepted accounting principles is required to be shown on the balance
sheet of the Company as a liability. Any obligation secured by a Lien on, or
payable out of the proceeds of production from, property of the Company shall be
deemed to be Indebtedness even though such obligation is not assumed by the
Company.
          “Indebtedness for Borrowed Money” shall mean (a) all Indebtedness in
respect of money borrowed including, without limitation, Indebtedness which
represents the unpaid amount of the purchase price of any property and is
incurred in lieu of borrowing money or using available funds to pay such amounts
and not constituting an account payable or expense accrual incurred or assumed
in the ordinary course of business of the Company, (b) all Indebtedness
evidenced by a promissory note, bond or similar written obligation to pay money,
or (c) all such Indebtedness guaranteed by the Company or for which the Company
is otherwise contingently liable.

25



--------------------------------------------------------------------------------



 



          “Investment Company Act” shall mean the Investment Company Act of
1940, as amended.
          “Knowledge” and “know” means, when referring to any person or entity,
the actual knowledge of such person or entity of a particular matter or fact,
and what that person or entity would have reasonably known after reasonable
inquiry. An entity will be deemed to have “knowledge” of a particular fact or
other matter if any individual who is serving, or who has served, as an
executive officer of such entity has actual “knowledge” of such fact or other
matter, or had actual “knowledge” during the time of such service of such fact
or other matter, or would have had “knowledge” of such particular fact or matter
after reasonable inquiry.
          “Lien” shall mean any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind, including, without limitation, any
conditional sale or other title retention agreement, any lease in the nature
thereof and the filing of or agreement to give any financing statement under the
Uniform Commercial Code of any jurisdiction and including any lien or charge
arising by statute or other law.
          “Merger” shall have the meaning assigned to it in the first recital
hereof.
          “Merger Documents” shall have the meaning assigned to it in
Section 2.5 hereof.
          “Parent” shall mean Vyrex Corporation, a Delaware corporation.
          “Parent Balance Sheet” and “Parent Balance Sheet Date” shall have the
meanings assigned to them in Section 3.13 hereof.
          “Parent Common Stock” shall have the meaning assigned to it in
Section 3.4 hereof.
          “Parent Debt” shall have the meaning assigned to it in Section 6.7
hereof.
          “Parent Employee Benefit Plans” shall have the meaning assigned to it
in Section 3.16 hereof.
          “Parent Financial Statements” shall have the meaning assigned to it in
Section 3.8 hereof.
          “Parent SEC Documents” shall have the meaning assigned to it in
Section 3.7(a) hereof.
          “Patent and Trademark Rights” shall have the meaning assigned to it in
Section 2.16 hereof.
          “Permitted Liens” shall mean (a) Liens for taxes and assessments or
governmental charges or levies not at the time due or in respect of which the
validity thereof shall currently be contested in good faith by appropriate
proceedings; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers’,

26



--------------------------------------------------------------------------------



 



warehousemen’s, mechanics’, laborers’ and materialmens’ and similar Liens, if
the obligations secured by such Liens are not then delinquent or are being
contested in good faith by appropriate proceedings; and (c) Liens incidental to
the conduct of the business of the Company that were not incurred in connection
with the borrowing of money or the obtaining of advances or credits and which do
not in the aggregate materially detract from the value of its property or
materially impair the use made thereof by the Company in its business.
          “Person” shall include all natural persons, corporations, business
trusts, associations, limited liability companies, partnerships, joint ventures
and other entities and governments and agencies and political subdivisions.
          “Representation Letter” shall have the meaning assigned to it in
Section 4 hereof.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Stockholders” shall mean all of the stockholders of the Company.
          “Surviving Corporation” shall have the meaning assigned to it in
Section 1.1 hereof.
          “Tax” or “Taxes” shall mean (a) any and all taxes, assessments,
customs, duties, levies, fees, tariffs, imposts, deficiencies and other
governmental charges of any kind whatsoever (including, but not limited to,
taxes on or with respect to net or gross income, franchise, profits, gross
receipts, capital, sales, use, ad valorem, value added, transfer, real property
transfer, transfer gains, transfer taxes, inventory, capital stock, license,
payroll, employment, social security, unemployment, severance, occupation, real
or personal property, estimated taxes, rent, excise, occupancy, recordation,
bulk transfer, intangibles, alternative minimum, doing business, withholding and
stamp), together with any interest thereon, penalties, fines, damages costs,
fees, additions to tax or additional amounts with respect thereto, imposed by
the United States (federal, state or local) or other applicable jurisdiction;
(b) any liability for the payment of any amounts described in clause (a) as a
result of being a member of an affiliated, consolidated, combined, unitary or
similar group or as a result of transferor or successor liability, including,
without limitation, by reason of Regulation section 1.1502-6; and (c) any
liability for the payments of any amounts as a result of being a party to any
Tax Sharing Agreement or as a result of any express or implied obligation to
indemnify any other Person with respect to the payment of any amounts of the
type described in clause (a) or (b).
          “Tax Return” shall include all returns and reports (including
elections, declarations, disclosures, schedules, estimates and information
returns (including Form 1099 and partnership returns filed on Form 1065))
required to be supplied to a Tax authority relating to Taxes.
          “US GAAP” shall have the meaning assigned to it in Section 2.9 hereof.

27



--------------------------------------------------------------------------------



 



     11. Closing. The closing of the Merger (the “Closing”) shall occur
concurrently with the Effective Time (the “Closing Date”). The Closing shall
occur at the offices of Carlton Fields, P.A., 100 SE 2nd Street, Miami, Florida
33131. At the Closing, Parent shall present for delivery to each Stockholder the
certificate representing the Parent Common Stock to be issued pursuant to
Section 1.5(a)(ii) hereof to them pursuant to Sections 1.6 and 4 hereof. Such
presentment for delivery shall be against delivery to Parent and Acquisition
Corp. of the certificates, agreements and other instruments referred to in
Section 7.1 hereof, and the certificates representing all of the Company Common
Stock issued and outstanding immediately prior to the Effective Time. Parent
will deliver at such Closing to the Company the officers’ certificate referred
to in Section 7.2 hereof. All of the other documents, certificates and
agreements referenced in Section 7 will also be executed as described therein.
At the Effective Time, all actions to be taken at the Closing shall be deemed to
be taken simultaneously.
     12. Termination Prior to and After Closing.
          12.1 Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing:
               (a) By the mutual written consent of the Company, Acquisition
Corp. and Parent;
               (b) By the Company, if Parent or Acquisition Corp. (i) fails to
perform in any material respect any of its agreements contained herein required
to be performed by it on or prior to the Closing Date, (ii) materially breaches
any of its representations, warranties or covenants contained herein;
               (c) By either the Company, on the one hand, or Parent and
Acquisition Corp., on the other hand, if there shall be any order, writ,
injunction or decree of any court or governmental or regulatory agency binding
on Parent, Acquisition Corp. or the Company, which prohibits or materially
restrains any of them from consummating the transactions contemplated hereby; or
               (d) By either the Company, on the one hand, or Parent and
Acquisition Corp., on the other hand, if the Closing has not occurred on or
prior to February 29, 2008, for any reason other then a breach by the
terminating party.
          12.2 Termination of Obligations. Termination of this Agreement
pursuant to this Section 12 shall terminate all obligations of the parties
hereunder, except for the obligations under Sections 6.1, 13.3 and 13.9;
provided, however, that (i) termination pursuant to paragraphs (b) or (c) of
Section 12.1 shall not relieve the defaulting or breaching party or parties from
any liability to the other parties hereto and (ii) in the event of a termination
due to a breach by Parent or Acquisition Corp., Parent shall pay to the Company
within 30 days thereafter the Parent Debt plus $50,000 (representing a previous
advance by the Company to Parent).
     13. Miscellaneous.
          13.1 Notices. All notices, consents, waivers and other communications
required or permitted under this Agreement must be in writing and will be deemed
to have been

28



--------------------------------------------------------------------------------



 



given by a party (a) when delivered by hand; (b) one day after deposit with a
nationally recognized overnight courier service ; (c) five days after deposit in
the United States mail, if sent by certified mail, return receipt requested; or
(d) when sent by facsimile with confirmation of transmission by the transmitting
equipment (a confirming copy of the notice shall also be delivered by the method
specified in (b)  above); in each case costs prepaid and to the following
addresses or facsimile numbers and marked to the attention of the person (by
name or title) designated below (or to such other address, facsimile number, or
person as a party may designate by notice to the other parties)

     
     If to Parent
 
   
     or Acquisition Corp.:
  Vyrex Corporation
 
  2159 Avenida de la Playa
 
  La Jolla, California 92037
 
   
   
   
     With a copy to:
  Robert B. Macaulay, Esq.
 
  Carlton Fields, P.A.
 
  100 S.E. 2nd Street, Suite 4000
 
  Miami, Florida 33131
 
   
   
   
     If to the Company:
  PowerVerde, Inc.
 
  21615 N 2nd Avenue
Phoenix, Arizona 85027
 
  Phoenix, Arizona 85021
 
  Attn: George Konrad, President
 
   
      With a copy to:
  James E. Brophy, Esq.
 
  Ryley Carlock & Applewhite
 
  One North Central Avenue, Suite 1200
 
  Phoenix, Arizona 85004

          13.2 Entire Agreement. This Agreement, including the schedules and
exhibits attached hereto and other documents referred to herein, contains the
entire understanding of the parties hereto with respect to the subject matter
hereof. This Agreement supersedes all prior agreements and undertakings between
the parties with respect to such subject matter.
          13.3 Expenses. Each party shall bear and pay all of the legal,
accounting and other expenses incurred by it in connection with the transactions
contemplated by this Agreement.
          13.4 Time. Time is of the essence in the performance of the parties’
respective obligations herein contained.
          13.5 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          13.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and heirs.

29



--------------------------------------------------------------------------------



 



          13.7 No Third Parties Benefited. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto, their
successors, assigns and heirs, and no other Person shall have any right or
action under this Agreement. 
          13.8 Counterparts; Signature by Facsimile. This Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which, when taken together, shall be deemed to constitute one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes. Signatures of the parties transmitted by facsimile or by PDF
file shall be deemed to be their original signatures for all purposes.
          13.9 Governing Law. The laws of the state of Delaware (without giving
effect to its conflicts of laws principles) govern all matters arising out of or
relating to this Agreement and all of the transactions it contemplates including
without limitation, its validity, interpretation, construction, performance, and
enforcement.
          13.10 Venue; Submission to Jurisdiction.  Any action or proceeding
arising out of or relating to this Agreement or arising out of or in any manner
relating to the relationship between the parties shall only be brought in the
state or federal courts in Maricopa County, Arizona or Miami-Dade County,
Florida, and each of the parties hereto submits to the personal jurisdiction of
such courts (and of the appropriate appellate courts wherever located) in any
such action or proceeding, and selects the courts in Maricopa County, Arizona or
Miami-Dade County, Florida, for proper venue in any such action or proceeding. 
The prevailing party in any legal dispute shall be entitled to recover its
reasonable attorney’s fees and costs, including expert witness fees and all
costs of court, whether or not assessable under applicable law.
[Signature Page Follows]

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
binding and effective as of the day and year first above written.
 

         
 
  PARENT:    
 
       
 
  VYREX CORPORATION,    
 
  a Delaware corporation    
 
       
 
  By: /s/ Richard G. McKee, Jr.
 
Name: Richard G. McKee, Jr.    
 
  Title: Director    
 
       
 
  ACQUISITION CORP.:    
 
       
 
  VYREX ACQUISITION CORPORATION    
 
  a Delaware corporation    
 
       
 
  By:  /s/ Richard G. McKee, Jr.    
 
       
 
  Name: Richard G. McKee, Jr.    
 
  Title: Director    
 
       
 
       
 
  COMPANY:    
 
       
 
  POWERVERDE, INC.,    
 
  a Delaware corporation    
 
       
 
  By:  /s/ George Konrad    
 
       
 
  Name: George Konrad    
 
  Title: President    
 
       

31



--------------------------------------------------------------------------------



 



EXHIBIT “A”
CERTIFICATE OF MERGER OF
DOMESTIC CORPORATIONS
     Pursuant to Title 8, Section 251(c) of the Delaware General Corporation
Law, the undersigned corporation executed the following Certificate of Merger:
     FIRST: The name of the surviving Delaware corporation is PowerVerde, Inc.,
and the name of the Delaware corporation being merged into this surviving
corporation is Vyrex Acquisition Corporation.
     SECOND: The Agreement of Merger has been approved, adopted, certified,
executed and acknowledged by each of the constituent corporations.
     THIRD: The name of the surviving Delaware corporation is PowerVerde, Inc.
     FOURTH: The Certificate of Incorporation of the surviving corporation shall
be its Certificate of Incorporation.
     FIFTH: The merger is to become effective immediately upon filing of this
Certificate of Merger.
     SIXTH: The Agreement of Merger is on file at 21615 N 2nd Avenue, Phoenix,
Arizona 85027, the place of business of the surviving corporation.
     SEVENTH: A copy of the Agreement of Merger will be furnished by the
surviving corporation on request, without cost, to any stockholder of the
constituent corporations.
     IN WITNESS WHEREOF, said surviving corporation has caused this certificate
to be signed by an authorized officer, the 11th day of February, 2008.

         
 
  POWERVERDE, INC.    
 
       
 
  By: /s/ George Konrad    
 
 
 
Name: George Konrad    
 
  Title: President    

A-1



--------------------------------------------------------------------------------



 



EXHIBIT “B”
POST-CLOSING PARENT AND SURVIVING CORPORATION
OFFICERS AND DIRECTORS

      Name   Position(s)
George Konrad
  President, Treasurer, Director
 
   
Fred Barker
  Vice President, Secretary, Director
 
   
Richard H. Davis
  Director

A-2



--------------------------------------------------------------------------------



 



EXHIBIT “C”
PARENT POST-CLOSING CAPITALIZATION TABLE

                      No. of Shares   Percent
Original Vyrex Shareholders
    1,294,144       5.0 %
Former PowerVerde Shareholders
    24,588,734       95.0 %

A-3



--------------------------------------------------------------------------------



 



PowerVerde, Inc.
Stockholders

                  Stockholder   No. of Shares   % Owned
George Konrad
    10,020,000       49.1 %
Fred Barker
    3,000,000       14.7 %
Bill Tucker
    600,000       2.94 %
Chris Tucker
    600,000       2.94 %
Ray Beahn
    800,000       3.92 %
Martinez-Ayme Securities
    980,000       4.80 %
Alfredo F. Ayme
    100,000       0.49 %
Les Anderton Trust
    200,000       0.98 %
Salvatore Autera
    100,000       0.49 %
Vince Beatty
    200,000       0.98 %
Mark Block
    225,000       1.10 %
Leon Breece
    200,000       0.98 %
Mario R. Cappelletti
    50,000       0.25 %
William Chester
    50,000       0.25 %
Lori W. Davis
    100,000       0.49 %
Louise Davis
    50,000       0.25 %
Paul K. Duffy
    100,000       0.49 %
Dynamic Value Partners Ltd.
    100,000       0.49 %
Robert Ehrman
    100,000       0.49 %
William Forshee
    200,000       0.98 %
Edward Gomez (Emmett A. Larkin Company Inc. C/F Edward C. Gomez Transfer IRA)
    400,000       1.96 %
Eric Littman
    200,000       0.98 %
Kevin Lockwood
    200,000       0.98 %
Reynaldo A. Martinez
    100,000       0.49 %
Richard G. McKee Jr.
    425,000       2.08 %
Steven McKnight
    300,000       1.47 %
Juan Mendez
    100,000       0.49 %
Ronald Mozick
    200,000       0.98 %
Fidel Pijeira
    50,000       0.25 %
Magdiel Rodriguez
    100,000       0.49 %

A-4



--------------------------------------------------------------------------------



 



                  Stockholder   No. of Shares   % Owned
Jeffrey Sweet
    200,000       0.98 %
James E. Foulk
    50,000       0.25 %
Don Leach
    50,000       0.25 %
Len Friedman
    25,000       0.12 %
Robert Moliski
    12,500       0.06 %
Robert Bach
    12,500       0.06 %
Edward Gomez
    50,000       0.25 %
Douglas Harker
    25,000       0.12 %
Greg Ormond
    25,000       0.12 %
Lynn Ross
    12,500       0.06 %
Denise Lindsay/MMA
    50,000       0.25 %
Michael J. Stasko
    12,500       0.06 %
Andrew Hellinger
    25,000       0.12 %  
TOTAL
    20,400,000       100 %

A-5